internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable tam-114601-07 index uil no case-mis no --------------------- ------------------------ --------------------------------- ----------------------- ---------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------- ---------------------------------- --------------------------------------------- ---------------- ----------------- not applicable legend uscorp uscorp-fsc taxable_year taxable_year taxable_year ------------------------------------- -------------------------------------------------------- -------------------------------------------------- -------------------------------------------------- -------------------------------------------------- issues whether the service should grant taxpayer’ sec_1 request for relief under sec_7805 to apply conclusion sec_1 and of tam wl date without retroactive effect although uscorp and uscorp-fsc are separate and distinct taxpayers for simplicity we refer to them collectively as taxpayer throughout this memorandum tam-114601-07 if issue is resolved in favor of taxpayer whether the service should allow taxpayer to replace the market segment-based groupings rejected in conclusion of tam with certain product-based groupings already accepted as valid by the service for later taxable years conclusions no the service denies taxpayer’s request for relief under sec_7805 to apply conclusion sec_1 and of tam without retroactive effect because issue is not resolved in taxpayer’s favor the service cannot allow untimely grouping redeterminations with respect to the taxable years at issue facts this memorandum incorporates by reference the facts provided in tam in tam the national_office concluded with respect to taxpayer that the time limits for changing a grouping basis grouping deadlines set forth in sec_1 a -1 c i apply to groupings for purposes of determining the overall profit percentage opp groupings under sec_1 b -1t b ii taxpayer’s changes to its opp groupings for taxable_year sec_1 and were not timely under the grouping deadlines - in particular the notification deadline set forth in the seventh sentence of sec_1 a -1 c i and sec_1 a -1t c ii does not permit taxpayer to elect opp groupings on the basis of the market segments defined by taxpayer technical_advice_memorandum tam request this time requesting relief under sec_7805 with respect to conclusion sec_1 and of tam so that those determinations would not apply retroactively the request also provided that if the national_office granted the requested relief under sec_7805 taxpayer would agree to use valid product groupings already accepted by examination for later taxable years instead of the market segment-based groups rejected by the national_office after taxpayer submitted the request for relief under sec_7805 it submitted a letter dated date in which taxpayer proposed an alternative position to after the national_office issued tam taxpayer submitted a second taxpayer’s submission primarily requested a tam but also requested a pre-submission conference with respect to such potential tam we held a pre-submission conference with taxpayer and its representatives on date after which taxpayer explicitly requested that we proceed with the tam process with the full understanding that taxpayer could not from that point on unilaterally stop the tam process taxpayer’s second tam request sets forth numerous arguments for section tam-114601-07 resolve the issues involving its opp grouping redeterminations we are treating that letter as a supplement to the second tam request b relief many of those arguments are identical to arguments that taxpayer raised in its first tam request to challenge the correctness of examination’s position and that the national_office carefully considered and rejected in tam we will not re-analyze the correctness of those arguments our position has not changed during the roughly eleven months since we issued the first tam but we will analyze whether such arguments - if hypothetically determined to be correct - would support a request for relief under sec_7805 the rest of the arguments presented by taxpayer in the second tam request are arguments that taxpayer did not raise in connection with tam so we will consider them as a matter of first impression law and analysis sec_7805 provides the foreign_sales_corporation fsc provisions relevant to the fsc issues that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect i fsc provisions are the subject of this memorandum are set forth in detail in tam ii sec_7805 sec_301_7805-1 provides in relevant part sec_7805 is materially similar to its predecessor sec_506 of the internal revenue act of ch 48_stat_680 which provided the commissioner may prescribe the extent if any to which any ruling relating to the internal revenue laws issued by or pursuant to authorization from him shall be applied without retroactive effect the secretary or the commissioner with the approval of the secretary may prescribe the extent if any to which any ruling regulation or tam-114601-07 treasury_decision relating to the internal revenue laws shall be applied without retroactive effect the legislative_history to that section provides the following explanation of its purpose i n some cases the application of regulations treasury decisions and rulings to past transactions which have been closed by taxpayers in reliance upon existing practice will work such inequitable results that it is believed desirable to lodge in the treasury_department the power to avoid these results by applying certain regulations treasury decisions and rulings with prospective effect only section dollar_figure of revproc_2007_2 2007_1_irb_88 provides the holdings in a tam are applied retroactively whether they are initial holdings or they are later holdings that modify or revoke holdings in a prior tam the associate chief_counsel with jurisdiction over the tam however may exercise the discretionary authority under sec_7805 to limit the retroactive effect of any holding this authority is exercised in rare and unusual circumstances h_r rep no 73d cong 2d sess section dollar_figure of revproc_2007_2 provides in part section dollar_figure of revproc_2007_2 provides in part identify the arguments that taxpayer advances in favor of granting it relief generally a tam revoking or modifying a letter_ruling or an earlier tam will not be applied retroactively if the applicable law has not changed the taxpayer directly involved in the letter_ruling or earlier tam relied in good_faith on it and revoking or modifying the letter_ruling or earlier tam would be detrimental to the taxpayer a taxpayer for whom a tam was issued or for whom a tam request is pending may request that the appropriate associate chief_counsel limit the retroactive effect of any holding in the tam or of any subsequent modification or revocation of the tam thus to address taxpayer’s request for relief under sec_7805 we must a conclusion only the first step is to identify taxpayer’s arguments some of the arguments taxpayer makes the following arguments in support of its claim that it is entitled tam-114601-07 determine whether the arguments are correct and determine whether the arguments if correct satisfy the requirements for relief under sec_7805 iii summary of taxpayer’s arguments under issue of the second tam request offered by taxpayer apply only to conclusion of tam other arguments apply only to conclusion of tam still other arguments apply to both conclusion sec_1 and we summarize the arguments accordingly below to sec_7805 relief for conclusion of tam sec_1 b -1t b ii which provides rules for opp groupings does not contain a deadline for filing an election to make an opp grouping redetermination taxpayer relied on statements made by service personnel as well as on non- statements of service personnel and on published guidance and forms that the grouping deadlines do not apply to opp groupings denying taxpayer’s request for relief under sec_7805 will result in unfair discrimination against taxpayer in support of this position taxpayer claims that sec_1 a -1 c i did not apply to opp groupings original returns to elect opp groupings on amended returns after the grouping deadlines expired and constitutes an abuse_of_discretion see 363_us_299 123_f3d_1477 fed cir 343_f2d_914 ct_cl and 50_fedclaims_388 the grouping deadlines do not apply to opp groupings because the service’s position relies on cross-references involving sec_1 a -1t c a provision that sunset pursuant to sec_7805 moreover the absence of grouping time limits b the service has allowed taxpayers that did not elect opp groupings on their a the service’s position prior to the issuance of tam was that c failure to permit prospective application of conclusion to taxpayer this summary of taxpayer’s argument reflects our best effort to articulate the argument set forth at pages and of taxpayer’s submission we note that during the pre-submission conference we b conclusion only taxpayer makes the following arguments in support of its claim that it is entitled tam-114601-07 as a result of the sunsetting prevents the service from limiting taxpayer’s right to redetermine its opp groupings with grouping time limits see 842_f2d_180 7th cir to sec_7805 relief for conclusion of tam the date of the notice of audit of a fsc is the date that the notification deadline starts uscorp filed its claims for refund resulting from the grouping redetermination within one year after the day the service sent uscorp-fsc a letter notifying it of an audit the preamble to sec_1 a -1 c i states that the service and taxpayers should plan and conduct examinations of grouping redeterminations made during the notification deadline period in a manner that facilitates efficient and fair administration of the fsc grouping rules for transfer_pricing taxpayer acted in good_faith by presenting its opp grouping redeterminations in a manner that did not impose a significant audit burden on the service to sec_7805 relief for both conclusion sec_1 and of tam sec_1 a -1 c i is invalid because the grouping deadlines conflict with sec_6511 the service cannot impose through regulations restrictions that are not explicitly authorized in sec_925 and sec_927 in particular sec_927 which authorizes the treasury_department to issue regulations that provide rules for grouping transactions does not authorize the treasury_department to impose time limitations on taxpayers for purposes of grouping transactions therefore the grouping deadlines provided in sec_1 a -1 c i are invalid because the treasury_department and the service went beyond the statutory authority when they issued t d 2001_1_cb_1067 see 255_f3d_1357 fed cir 78_tc_523 the service must accept taxpayer’s opp grouping redeterminations whenever made because the regulations providing the grouping deadlines are invalid and because taxpayer’s opp grouping taxpayer makes the following arguments in support of its claims that it is entitled c both conclusion sec_1 and specifically asked taxpayer if it intended to argue that the entire set of regulations contained in sec_1 a -1t c is expired and taxpayer confirmed that intent tam-114601-07 redeterminations are reasonable and meet the standards provided in sec_925 and sec_927 of the code the grouping deadlines conflict with sec_1 a -1t e which provides that a fsc and its related_supplier may redetermine the fsc commission if certain statutes of limitations for the fsc and related_supplier are open in addition to taxpayer’s request for relief under sec_7805 taxpayer proposed an alternative position in a letter dated date to resolve the issues involving its opp grouping redeterminations under its proposal taxpayer is willing to use opp groupings that have been accepted by examination as valid for later taxable years taxpayer claims that these alternative proposed groupings reflect two- three- and four-digit standard industrial classification sic_codes as did taxpayer’s original valid opp groupings in contrast to the groupings rejected in conclusion of tam which were based on market segments thus taxpayer argues that because both the original groupings and the newly-proposed groupings involve the same sic code families they do not constitute grouping redeterminations within the meaning of sec_1 a -1 c i are not subject_to the grouping deadlines and therefore are timely as long as they are submitted within the time limits provided in sec_1 a -1t e and the statutes of limitations iv taxpayer’s arguments under issue are incorrect under sec_7805 we already addressed some of these arguments in tam taxpayer raises other arguments here for the first time as explained below we believe that every argument set forth by taxpayer is incorrect on the merits taxpayer offers approximately ten6 arguments in support of its request for relief a arguments rejected in tam in tam the service generally addressed taxpayer’s arguments and because we have addressed these arguments in tam with respect to this very case and have not changed our position we need not repeat that analysis in this tam however we include additional discussion on taxpayer’s arguments and based on the organization of taxpayer’s tam request we believe that taxpayer may consider its reasoning based on rite aid and its reasoning based on boeshore as two separate arguments we address taxpayer’s reasoning under the two cases as a single argument this proposal is distinct from but bears similarities to taxpayer’s request reflected in issue we have a made a good_faith effort to identify and address taxpayer’s arguments where two or more lines of taxpayer’s reasoning arguably could constitute two separate arguments but also appear to be logically related or otherwise intertwined we generally treat those as two or more facets or elements of a single argument for example as explained in note above tam-114601-07 i argument one aspect of argument is new in comparison with the version of the argument first rejected in tam taxpayer’s submission states on page in the temporary treasury regulations issued in irs deleted the cross reference in opp grouping temporary sec_1 b -1t b to the one year deadline contained in the final sec_1 a -1 c regarding grouping for determining combined taxable_income we surmise that taxpayer intended to argue as follows as written this statement is incorrect in several respects first the service did not issue fsc regulations in second the service did not issue regulations that deleted a cross reference in opp grouping fsc regulations third we are not sure what taxpayer means by the one year deadline in final regulations if taxpayer means any of the grouping deadlines then taxpayer’s assertion is incorrect again if this is what taxpayer intended to say taxpayer’s claim is incorrect first the cross- reference in question was a cross-reference to the no longer existing grouping rules under temporary regulations not final regulations second because the cross- referenced regulation did not contain the notification deadline taxpayer is incorrect to claim that the service removed a cross-reference to such deadline third the cross- reference was not within the opp grouping rules as taxpayer claims the cross- reference was contained in sec_1 b -1t b i whereas the opp grouping rules are contained in sec_1 b -1t b ii the service amended sec_1 b -1t b i in to remove a cross-reference to the notification deadline ii argument with respect to argument taxpayer claims that a at a tax conference on date one of taxpayer’s representatives heard a service employee state that the grouping deadlines do not affect opp groupings and b at the public hearing for t d 1998_1_cb_844 a service employee did not explicitly state that the service had identified an administrability problem with respect to opp groupings assuming arguendo the service employee made the statement as taxpayer claims that statement was a personal opinion and is not binding on the service because personal opinions expressed by service employees are irrelevant in construing tam-114601-07 or determining the validity of regulations otherwise any public misstatement or statement of opinion by any service employee would prevent the service from correctly interpreting and administering the tax laws with a single voice this ground is well-trod see 225_f3d_103 1st cir internal irs memoranda are not relevant to interpreting regulations because internal memoranda represent the personal views of the authors not the official position of the agency and the irs must speak with a single voice that is through formal statements of policy such as regulations and revenue rulings 177_f3d_136 3d cir cert_denied 528_us_1003 affidavits of several former treasury officials describing remembered details of a regulation drafting process have little weight especially where the officials lacked the ultimate authority to issue any proposed regulation 87_tc_865 post hoc views of the primary drafter of a regulation are not evidence but rather are personal opinions that were not formally reviewed or approved for public consumption as a statement of institutional intent 51_fedclaims_1 the court should be extraordinarily hesitant to attribute to the irs or the treasury_department interpretations of a revenue_ruling made by individual irs employees that represent their personal views rather than the official position of the agency schwalbach v commissioner 111_tc_212 n tax_court gave alleged public statements by agents of the commissioner no weight regardless of whether actually made moreover the alleged statement regarded temporary regulations that are not the regulations at issue here thus at best it is an opinion regarding a regulation that was replaced by the regulations now at issue in short taxpayer hangs its hat on an alleged personal opinion of a single service employee with respect to a regulation that was revoked and does not apply to the case at issue in connection with taxpayer’s second claim taxpayer does not cite any authority and we are unaware of any authority that supports taxpayer’s position that a non-statement by a service employee during a public hearing is evidence of the intent behind a provision in a regulation in any event the case law we cited above for the proposition that personal opinions expressed by service employees are irrelevant in construing or determining the validity of regulations is equally applicable here and therefore any non-statement of a service employee is similarly not binding on the service b arguments not addressed in tam for the reasons explained below taxpayer’s arguments and through are incorrect i argument taxpayer claims that tam represents a change in the service tam-114601-07 position with regard to the grouping deadlines and their applicability to opp groupings this is incorrect tam was the first statement of the service’s interpretation of the grouping deadlines tam cannot reflect a change in position because it was the only statement of our position prior to issuing this tam albeit a position that may not be used or cited as precedent pursuant to sec_6110 taxpayer also claims that the service has allowed one other taxpayer to make opp groupings after the grouping deadlines expired taxpayer brought to our attention one audit in which a taxpayer that did not make an opp grouping on its original return was permitted to make an opp grouping on its amended_return after the grouping deadline the agent’s misapplication of the regulations in that audit does not amount to discrimination against taxpayer on the contrary the agent’s mistake in that audit merely put the other taxpayer on an equal footing with taxpayer by allowing the other taxpayer to elect opp groupings and benefit from the marginal_costing rules in this case taxpayer already validly elected opp groupings on its original return and benefited from the marginal_costing rules in short the single instance cited by taxpayer does not constitute discrimination nonetheless taxpayer cites kaiser oshkosh ibm and computer sciences for the proposition that the service must provide relief under sec_7805 lest conclusion sec_1 and in tam discriminate against taxpayer in kaiser the supreme court considered whether the service was required to treat certain payments in the same manner as it treated certain other_payments in published rulings in order to treat all taxpayers fairly the case involved two lines of rulings one line of rulings determined that certain payments are non-taxable under the principle of gift and compensation_for loss and the other line of rulings determined that certain other_payments are taxable 363_us_299 while the majority opinion reached its decision on grounds other than applying a rational basis approach for treating similarly-situated taxpayers differently as did justice frankfurter in his concurring opinion in which justice clark joined justice frankfurter expressed the principle that t he commissioner cannot tax one and not tax another without some rational basis for the difference id pincite in oshkosh the federal_circuit court_of_appeals applied the similarly-situated taxpayer principle discussed in kaiser to temporary regulations that exempted certain categories of income from imposition of an excise_tax the taxpayer argued that the same justification for exemption that underlay the regulatory exemption for certain income was equally applicable to taxpayers in the taxpayer’s position the court found that limiting the regulatory exemption to a category of taxpayers that did not include the taxpayer at issue constituted an abuse_of_discretion because the taxpayer’s situation tam-114601-07 was materially indistinguishable from situations that the regulations exempted 123_f3d_1477 ibm involved the service’s issuance of inconsistent rulings to direct competitors on an identical issue the court of claims applied the similarly-situated taxpayer principle and found that the service abused its discretion by failing to apply a ruling only prospectively 343_f2d_914 in other words by applying the adverse_ruling ie a change in position only prospectively the service would put the taxpayer on an equal footing with its direct competitor which already availed itself of a prior contrary and beneficial ruling computer sciences involved the application of an arbitrary factor standard as opposed to the rational basis standard articulated by justice frankfurter in kaiser and applied in oshkosh and ibm to address whether the service abused its discretion by imposing an arbitrary effective date for a revenue_ruling that limited deductions for contributions to an employee_benefits plan the claims_court held that the service abused its discretion by allowing some taxpayers to deduct the contributions at issue and disallowing other taxpayers the same deduction based solely on an arbitrary factor - ie whether returns were filed by the effective date of the revenue_ruling that disallowed the deductions 50_fedclaims_388 the court held that the effective date unfairly discriminated among similarly-situated taxpayers because it provided different tax treatment based solely on an arbitrary effective date chosen solely for purposes of administrability id pincite the key elements that were present in kaiser oshkosh ibm and computer sciences are not present in taxpayer’s case the similarly-situated taxpayer principle may apply where two different rules or lines of rulings yield different tax consequences to two categories of taxpayers that ought to be treated the same in other words these cases stand for a fundamental rule_of fairness so the threshold question is whether the grouping deadlines issue involves two different rules or lines of rulings the answer to that threshold question is no the grouping deadlines apply to all taxpayers every taxpayer has at least until one year after the extended due_date of its income_tax return to make grouping redeterminations in addition if a taxpayer is subject_to an examination it may qualify for an additional year to make grouping redeterminations both of these deadlines applied to taxpayer which complied with neither of them with respect to its amended_return so the evil addressed by the similarly-situated taxpayer principle - different rules for different taxpayers that should be treated similarly - is absent from the present case on the contrary the grouping deadlines are specifically designed to achieve both administrability and fairness in particular the notification deadline reflects the service’s acknowledgement that the situations of certain taxpayers may warrant additional opportunities to make grouping redeterminations we do not concur with all of the reasons assigned by the court for its conclusions in oshkosh oshkosh truck corp v united_states aod date tam-114601-07 the dissimilarities between kaiser and its progeny on the one hand and the present case on the other hand are further amplified in the ibm context ibm involved a taxpayer that sought prospective application of an adverse_ruling so that it would not be placed at a tax disadvantage in comparison with a direct competitor that earlier received a beneficial ruling on the same issue as noted last year by the claims_court ibm does not apply unless i two or more taxpayers in direct economic competition have each applied for a ruling and only one has received a favorable ruling and ii the taxpayer denied the favorable ruling is arguing that the commissioner abused his discretion under sec_7805 by failing to apply a new legal position only prospectively 73_fedclaims_780 ndollar_figure citing 51_fedclaims_1 in addition to the fact that the present case does not involve two different rulings ibm further does not apply to the present situation because this case does not involve direct competitors or a change in position whether hypothetical or actually reflected in inconsistent rulings in fact none of taxpayer’s competitors or any other taxpayers for that matter benefit from a different rule or ruling than applies to taxpayer like ibm computer sciences involves significant differences from the present case in addition to the threshold issue of two different rules or rulings for example computer sciences involved a situation where taxpayers were treated differently by an arbitrary effective date that had no reason for distinguishing between taxpayers other than ease of administrability for the service the present case is easily distinguished from that situation the grouping deadlines do not treat taxpayers differently based on past actions of the taxpayers taxpayers are aware of the grouping deadlines before they file their income_tax returns and for the duration of the period during which the grouping deadlines permit grouping redeterminations neither the grouping deadlines themselves nor their effective date denied taxpayer the opportunity to file grouping redeterminations in addition unlike computer sciences this case does not involve a rule that distinguishes among taxpayers solely for purposes of administrability it is well- documented that the impetus for the grouping deadlines was basic concern regarding the administrability of the fsc administrative pricing rules the evolution of the grouping deadlines - from the original embargo on grouping redeterminations provided in t d to the less rigid time limits provided in notice_99_24 1999_1_cb_1069 to the even less restrictive final grouping deadlines set forth in sec_1 a - c i - indicates that the grouping deadlines reflect a balancing of administrative and compliance concerns on one hand and fairness concerns on the other hand for instance the notification deadline which is the specific grouping deadline at issue in tam-114601-07 this case was included to give taxpayers an additional opportunity to make grouping redeterminations in limited cases but taxpayer characterizes this granting of an additional opportunity to make grouping redeterminations as discriminatory and purely administrative that characterization is directly contradicted by the regulations themselves and by the well-documented evolution of the rules a rule intended to benefit taxpayers cannot fairly be characterized as an arbitrary rule designed solely for administrability in addition taxpayer cites computer sciences for the proposition that without specific congressional authorization in a statute any regulation or published guidance that the service issues that provides for a deadline for purposes of administrative convenience is invalid taxpayer’s claim is unfounded nowhere in computer sciences does the court suggest that explicit congressional authorization in a statute is a prerequisite for a regulatory time limit indeed the tax court’s holding in 110_tc_375 contradicts taxpayer’s assertion in union carbide the tax_court held that sec_1 a -1t e - which provides that a taxpayer-initiated redetermination resulting in a refund for the related_supplier is permitted only if among other requirements the sec_6511 refund statute of the corresponding fsc is open - is valid in other words the tax_court has already upheld a deadline for fsc redeterminations that is not specifically mandated by statute moreover the sec_1 a -1t e time limit at issue in union carbide applies to grouping redeterminations see sec_1 a -1 c i 8th sentence regarding the present case and t d 1987_1_cb_184 regarding union carbide like ibm oshkosh and kaiser computer sciences is inapposite to the present case and thus the similarly-situated taxpayer principle in its various permutations as reflected in those cases is not relevant here this case involves neither separate sets of rules nor unfair treatment of one taxpayer in comparison to others ii argument taxpayer seems to claim that sec_1 a -1t c sunset in its entirety pursuant to sec_7805 but provides no explanation or rationale to support this claim taxpayer does not indicate the date or dates on which the sunset occurred moreover taxpayer does not explain why it apparently believes that although sec_1 a -1t c sunset the rest of sec_1 a -1t remains in effect taxpayer also cites first chicago for the proposition that in the absence of grouping regulations taxpayer may elect any opp groupings it likes whenever it likes on date the service and treasury_department issued t d which provided the first temporary regulations under sec_925 on date the service and treasury_department issued t d which provided temporary regulations that amended sec_1 a -1t c i and b -1t b i on tam-114601-07 date the service and treasury_department issued t d which finalized the grouping deadlines in sec_1 a -1 c i reserved sec_1 a - 1t c i and amended sec_1 b -1t b i by removing the language added by t d therefore t d finalized or removed all amendments made by t d and reserved sec_1 a -1t c i because it was replaced by sec_1 a -1 c i sec_7805 provides any temporary_regulation shall expire within years after the date_of_issuance of such regulation sec_7805 is effective only for regulations issued after date see technical_and_miscellaneous_revenue_act_of_1988 sec_6232 pub_l_no 102_stat_3342 the temporary regulations issued in t d in are not subject_to sec_7805 because they were issued before date the temporary regulations issued in t d in are subject_to sec_7805 which is why the service and treasury_department finalized removed or reserved the provisions in those temporary regulations in t d because sec_1 a -1t c did not sunset taxpayer’s reliance on first chicago is misplaced first chicago involved the proper application of a statute in the absence of legislatively mandated regulations the present case involves the application of sec_1 a -1 c i and a -1t c both of which remain in effect it does not involve a situation in which the service and treasury_department failed to issue regulations therefore first chicago is inapplicable to the present case iii argument taxpayer cites no case law or other authority to support argument taxpayer offers only a conclusory statement that the grouping deadlines in sec_1 a - c i conflict with the refund period of limitations provided in sec_6511 and therefore the grouping deadlines are invalid we are not aware of any authority that supports taxpayer’s position on the contrary case law and legislative_history directly contradict taxpayer’s position during the pre-submission conference taxpayer stated that it believed sec_1 a -1t c sunset not sec_1 a -1t c i while we conclude that neither the larger nor the smaller portion of the regulation sunset we are particularly surprised that taxpayer claims that portions of a regulation that have remained unchanged since before the effective date of sec_7805 have sunset logically under taxpayer’s theory we would think that any post- sec_7805 effective date change to sec_1 a -1t no matter how minor would result in the sunsetting of entire sec_1 a -1t but taxpayer does not follow its own reasoning to the logical conclusion even if the situation were different such that sec_7805 did cause sec_1 a -1t c to sunset such sunset would not have occurred until date tam-114601-07 but first we note that making a grouping redetermination is conceptually and legally distinct from filing a claim_for_refund under sec_6511 sec_6511 provides in relevant part claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later thus sec_6511 provides a time limit for filing a claim_for_refund if a valid basis for a refund exists in the general context of taxpayer-initiated fsc redeterminations a valid basis for a refund exists only if the related_supplier and fsc make a valid redetermination as permitted under the fsc provisions including timing rules set forth in sec_1 a -1t e but in the specific case of fsc grouping redeterminations the timing rules of sec_1 a -1t e are supplemented by the grouping deadlines in sec_1 a -1 c i in other words in the fsc context the sec_6511 deadline for claiming a refund is relevant only if a valid fsc redetermination has been made for that purpose sec_1 a -1 c i provides rules for determining whether a valid fsc grouping redetermination - and therefore a valid basis for a refund - exists in the first place therefore sec_6511 does not conflict with sec_1 a -1 c i if a taxpayer has made a valid including timely grouping redetermination under sec_1 a -1 c i and a -1t e and if that grouping redetermination supports a refund claim then the taxpayer may claim a refund under sec_6511 provided such refund would be timely and otherwise permissible under that statute in addition as discussed above union carbide confirmed that time limitations finally the legislative_history to the fsc repeal and extraterritorial income set forth in the fsc regulations can prevent a taxpayer from making a fsc redetermination that would result in a refund to the taxpayer even if the taxpayer’s refund statute is open under sec_6511 110_tc_375 this directly contradicts taxpayer’s claim that the fsc grouping deadlines cannot prevent a redetermination if taxpayer’s statute for refund is open under sec_6511 exclusion act of pub_l_no 114_stat_2423 supports the position that the regulations providing the rules for grouping transactions are consistent with congressional intent and therefore are valid the new legislation was considered and enacted while the original embargo on grouping redeterminations provided in t d was in effect those grouping redetermination rules provided that taxpayers could not make grouping redeterminations on untimely filed original returns or on amended returns thus those rules were more restrictive than the grouping deadlines at issue here the legislative_history states under the bill the secretary_of_the_treasury is provided authority to prescribe rules for using marginal_costing and for grouping transactions in determining qualifying foreign_trade_income it is intended that similar principles under present-law regulations apply for these purposes tam-114601-07 s rep no 106th cong 2d sess footnote omitted a footnote to the above-quoted paragraph provides a see eg reference to sec_1 a -1t c and b -1t congress’ endorsement of the more restrictive grouping deadlines provided in t d with respect to sec_943 which is identical to sec_927 indicates that the less restrictive grouping deadlines in sec_1 a - c i are not inconsistent with congressional intent or otherwise beyond the authority of treasury and the service iv argument sec_927 provides to the extent provided in regulations any fsc statute which but for this subparagraph would be applied on a transaction-by-transaction basis may be applied by the taxpayer on the basis of groups of transactions based on product lines or recognized industry or trade usage such regulations may permit different groupings for different purposes thus the service and treasury_department issued sec_1 a -1 c i pursuant to authority provided by sec_927 and sec_7805 to provide rules for grouping transactions see t d 2001_1_cb_1067 see also t d 1987_1_cb_184 and t d 1998_1_cb_844 sec_927 gives the secretary broad authority to issue regulations to provide the rules that allow taxpayers to group transactions sec_927 permits grouping of transactions only to the extent that the service and treasury issue regulations permitting groupings the supreme court has many times declared that treasury regulations must be sustained unless unreasonable and plainly inconsistent with the revenue statutes 333_us_496 see also 394_us_741 considering the broad authority congress gave the secretary to promulgate rules for grouping transactions and considering that the grouping deadlines are neither unreasonable nor plainly inconsistent with sec_927 the grouping deadlines are valid taxpayer cites rite aid and boeshore in support of its argument that the grouping deadlines are invalid because they go beyond the statutory authority provided in sec_927 rite aid involved a consolidated_return regulation that the tam-114601-07 federal_circuit held exceeded the scope of the secretary’s rulemaking authority under sec_1502 because it achieved results different from those that would obtain in the separate_return setting 255_f3d_1357 boeshore involved a regulation that was inconsistent with congressional intent regarding the underlying statute 78_tc_523 the regulations and statutory contexts addressed by the rite aid and boeshore courts are materially different from the present case here the grouping deadlines provided in sec_1 a -1 c i do not conflict with any fsc provision of the code nor do they impose restrictions or requirements that are inconsistent with congressional intent with such provisions as discussed above in the legislative_history to the fsc repeal and extraterritorial_income_exclusion act of congress cited sec_1 a -1t c which included the stricter predecessor of the grouping deadlines as providing proper rules for purposes of grouping transactions s rep no 106th cong 2d sess and as noted the union carbide decision demonstrates that fsc regulations may impose time limits on redeterminations in addition to the statutory limitations under sec_6501 and sec_6511 in fact the tax_court stated with respect to the time limits set forth in the fourth sentence of sec_1 a -1t e to deny the secretary the ability to place time constraints on the benefits conferred by sec_1 a -1t e would unduly circumscribe his authority under sec_7805 to adopt ‘all needful rules and regulations’ for the enforcement of the revenue statutes 110_tc_375 emphasis in original the tax court’s conclusion regarding the time limits and benefits under sec_1 a -1t e is equally applicable to the time limit and benefits under sec_1 a -1 c i taxpayer’s claim - that the grouping deadlines are invalid as a result of lack of legal authority to promulgate such rules - is baseless the grouping deadlines do not exceed the scope of sec_927 or any other fsc provision on the contrary the grouping deadlines are part of a regulatory framework that defines the extent to which groupings are permitted under sec_927 because the grouping deadlines do not exceed the scope of the underlying statutory basis rite aid and the principle for which it is cited by taxpayer are inappositedollar_figure moreover the grouping deadlines do not contradict legislative intent on in any event taxpayer’s reliance on rite aid is misplaced in light of subsequent congressional action which has significantly circumscribed the scope of that decision congress responded to rite aid in sec_844 of the american jobs creation act ajca pub_l_no 118_stat_1418 by rejecting the federal circuit’s interpretation of the scope of the secretary’s legislative rulemaking authority and amending sec_1502 to reaffirm the breadth of such authority by explicitly authorizing the secretary to prescribe rules for consolidated taxpayers that are different from those applicable to taxpayers filing separate returns significantly these changes to sec_1502 were given retroactive effect ajca sec_844 in addition in the legislative_history to the ajca congress further limited the tam-114601-07 the contrary the legislative_history for the successor regime to the fsc provisions shows that congress approved of an even more restrictive grouping time limit than the one applicable in this case consequently boeshore is inapposite as well v argument we do not agree with taxpayer that sec_1 a -1 c i and a - 1t e conflict quite the opposite sec_1 a -1 c i explicitly incorporates the rules of sec_1 a -1t e indeed since the original promulgation of regulations under sec_925 other than the three year period when t d prohibited grouping elections on untimely and amended returns grouping redeterminations under sec_1 a -1t c i and a -1 c i have been permitted only if among other requirements the redeterminations are also permissible under sec_1 a -1t e the fourth sentence of original sec_1 a -1t e provided in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial t d 1987_1_cb_184 emphasis added sec_1 a -1t e did not apply to grouping redeterminations during the period when t d was effective because sec_1 a -1t c i did not allow grouping redeterminations during that period the version of sec_1 a -1t c i set forth in t d provided in part no untimely or amended returns will be allowed to elect to group to change a grouping basis or to change from a grouping basis to a transaction-by-transaction basis for any taxable_year beginning before date for which a redetermination is otherwise permissible under sec_1 a -1t e as in effect for taxable years beginning before date a redetermination of grouping of transactions cannot be made later than the due_date of the fsc’s timely filed u s income_tax return including extensions thereof for the fsc’s first taxable_year beginning after date impact of rite aid by stating that the result in that case was to be restricted to its particular factual situation see h_r conf_rep no 108th cong 2d sess tam-114601-07 1998_1_cb_844 effective since the issuance of t d in the eighth sentence of sec_1 a -1 c i provides in addition any grouping redeterminations made under this paragraph must meet the requirements under sec_1 a -1t e with respect to redeterminations other than grouping thus sec_1 a -1t e provides time limits for all fsc redeterminations while sec_1 a -1 c i provides additional time limits for fsc grouping redeterminations only this interaction between sec_1 a -1t e and a -1 c i is mandated by the eighth sentence of sec_1 a -1 c i which provides that grouping redeterminations must also meet the requirements under sec_1 a -1t e far from conflicting the two rules work together whether in seriatim or pari passu to impose multiple time limits on grouping redeterminations vi argument first we note that the underlying premise of taxpayer’s argument - ie that its opp groupings correspond to sic_codes - conflicts with the facts for purposes of tam taxpayer stipulated that its original valid groupings were based on codes that were similar to but not identical to sic_codes therefore taxpayer’s original groupings were based on recognized trade or industry usage rtiu not sic_codes similarly the new groupings that taxpayer now proposes to use to replace its market segment-based groupings are based on rtiu not sic_codes so the foundation of taxpayer’s argument - that taxpayer proposes to change from broader sic_codes to narrower sic_codes - is untrue in the event taxpayer intends its argument to also apply in the rtiu context perhaps by analogy we explain below that the rest of taxpayer’s argument is flawed as well taxpayer focuses on the language of the fourth sentence of sec_1 a - c i which identifies the three types of grouping redeterminations as to elect to group to change a grouping basis or to change from a grouping basis to a transaction-by-transaction basis in other words a grouping redetermination may be an original election to group elect to group an election to change from prior groupings to new groupings change a grouping basis or an election not to group transactions after a prior election to group change from a grouping basis to a transaction-by-transaction basis taxpayer correctly observes that its newly proposed groupings election is of the change a grouping basis variety but taxpayer argues that its newly elected groupings would not actually constitute a change in grouping basis within the meaning of sec_1 a - tam-114601-07 c i because the new groupings were subsumed within the broader groupings originally elected therefore no grouping redetermination occurs and the grouping deadlines do not apply taxpayer cites no authority for this assertion other than its attempt to parse the rules for sic code groupings which taxpayer has not used fails to explain how one can distinguish between a true change in grouping basis according to taxpayer a grouping redetermination and a mere change in groupings according to taxpayer not a grouping redetermination and disregards the plain language of the regulation in short taxpayer asks us to interpret grouping redetermination as not including most if not all elections to change groupings thereby rendering the grouping deadlines irrelevant the language of the grouping rules and the purpose underlying the grouping deadlines lead inexorably to the conclusion that all elections to change groupings are grouping redeterminations subject_to the grouping deadlines the first four sentences of sec_1 a -1 c i provide the determinations under this section are to be made on a transaction-by-transaction basis however at the annual choice made by the related_supplier if the administrative pricing methods are used some or all of these determinations may be made on the basis of groups consisting of products or product lines the election to group transactions shall be evidenced on schedule p of the fsc’s u s income_tax return for the taxable_year no untimely or amended returns filed later than one year after the due_date of the fsc’s timely filed including extensions u s income_tax return will be allowed to elect to group to change a grouping basis or to change from a grouping basis to a transaction-by- transaction basis collectively grouping redeterminations thus sec_1 a -1 c i focuses on the distinction between determinations made on a transaction-by-transaction basis and those made on a grouping basis if a taxpayer elects to group it is choosing to make determinations on a grouping basis if the taxpayer later elects to change its groups it has made a change in grouping basis alternatively if the taxpayer later decides not to group after all the taxpayer has elected to change from a grouping basis to a transaction-by-transaction basis under any reasonable reading of sec_1 a -1 c i change a grouping basis must refer to electing to change from one set of groupings to another the regulation contains no hint or suggestion that change a grouping basis refers only to some changes in groupings tam-114601-07 moreover sec_1 a -1t c ii on which taxpayer relies to support its position does not even contain the word basis or the phrase grouping basis so it cannot be argued that regulation stands for the proposition that some elections to change groupings do not in fact constitute changes in grouping basis and therefore grouping redeterminations we think taxpayer may intend to argue that a change from broader groupings to narrower groupings subsumed within the original broader groupings should not be considered an election to change a grouping basis because the original grouping election included the election of the narrower this view is incorrect the original election of broader groupings includes only those broader groupings by initially electing the broader groupings taxpayer chose not to elect the narrower groupings thus the later decision to change to the narrower groupings constitutes a new election to group the narrower groupings while also choosing not to elect the broader groupings taxpayer also claims that statements made by a service employee at the public hearing for t d indicate that the grouping deadlines do not apply to increasing or decreasing the number and or size of groupings which is what taxpayer is proposing to do here in particular taxpayer quotes a service employee as saying i understand - and as you notice we did not expand this beyond the grouping because we felt that the grouping was the issue taxpayers can still go back and change methods taxpayers can still remove sales add sales - there are a whole series of redeterminations that can be done tnt unofficial transcript of irs hearing on fscs date emphasis added taxpayer claims that the quoted reference to adding and removing sales means that increasing or decreasing the number and or size of groupings should not be considered a grouping redetermination taxpayer fails to appreciate that as a matter of simple logic every change in groupings results in an increase or decrease to the number and or size of groupings thus if taxpayer’s argument is followed to its logical conclusion no change in groupings would ever constitute a grouping redetermination within the meaning of sec_1 a -1 c i that obviously cannot be the correct result nothing at all to do with grouping in particular go back and change methods refers to redeterminations that result when a taxpayer changes its transfer_pricing method pursuant to the fourth sentence of sec_1 a -1t e remove sales add sales refers to redeterminations of foreign trading gross receipt sec_11 pursuant to the the actual meaning of the quoted statement refers to redeterminations that have the service traditionally has referred as reflected in published memoranda to increasing or decreasing foreign_trading_gross_receipts pursuant to sec_1 a -1t e as adding and removing tam-114601-07 fifth sentence of sec_1 a -1t e and whole series of redeterminations that can be done refers not only to the two aforementioned categories but also to redeterminations that flow from adjustments under sec_482 and sec_861 pursuant to the third sentence of sec_1 a -1t e and from changes in costs and expenses pursuant to the fifth sentence of sec_1 a -1t e in other words the speaker distinguished redeterminations involving groupings we felt that grouping was the issue from redeterminations not involving groupings a whole series of redeterminations can be done rather than supporting taxpayer’s position the quoted language demonstrates that the drafters intended the grouping deadlines to apply to redeterminations that arise from changes in groupings to summarize although taxpayer’s position is somewhat unclear it is clear that taxpayer believes that changing from broader sic code groupings to narrower sic code groupings is not a grouping redetermination it is also clear that taxpayer did not use sic code groupings originally and is not proposing to use sic code groupings now taxpayer’s position in essence is that changes in groupings do not constitute grouping redeterminations unless the changes meet some vague threshold of significance taxpayer provides no meaningful framework for that standard and no legal justification the only reasonable interpretation of sec_1 a -1 c i is that any election to change groupings constitutes a change in grouping basis and is therefore a grouping redetermination subject_to the grouping deadlines v taxpayer’s arguments do not satisfy the requirements of sec_7805 support of its request for relief under sec_7805 are incorrect or otherwise without merit furthermore we believe that those arguments even if determined to be correct would not support taxpayer’s request for relief therefore even if one or more of taxpayer’s arguments were found to be correct such argument and determination would not provide a basis for granting relief under sec_7805 as explained above we believe that all of the arguments set forth by taxpayer in under sec_7805 the service provides relief only in rare and unusual circumstances revproc_2007_2 revproc_2007_2 provides a single example of a situation with respect to which the service generally should consider providing relief from retroactivity the situation arises where the service issues a tam that revokes or modifies a letter_ruling or an earlier tam where the applicable law has not changed the taxpayer directly involved in the letter_ruling or earlier tam relied in good_faith on the ruling or tam and such revocation or modification of the letter_ruling or earlier tam would be detrimental to the taxpayer 2007_1_irb_88 dollar_figure and in other words relief under sec_7805 may be appropriate where the service changes its position in a tam involving a taxpayer and the taxpayer has already relied on a prior inconsistent tam or ruling on the same issue although section sales moreover it is only the sales foreign_trading_gross_receipts that are added treated under the fsc provisions that are available to be grouped in the first place tam-114601-07 dollar_figure of revproc_2007_2 provides that the service’s discretionary authority is exercised in rare and unusual circumstances revproc_2007_2 does not specify when this authority can and cannot be used other than in the situation described in the example taxpayer’s case bears no similarity to the situation described in section dollar_figure of revproc_2007_2 therefore taxpayer’s only possible claim for relief under sec_7805 is under some other justification under the rare and unusual circumstances standard of revproc_2007_2 the legislative_history to the predecessor of sec_7805 provides some insight into the authority congress granted to the service the legislative_history indicates that the service has the authority to grant relief from retroactive application in cases involving transactions that a taxpayer has closed in reliance upon existing practice when not granting relief from retroactive application would cause inequitable results for the taxpayer h_r rep no 73d cong 2d sess thus at least two elements must be present for the service to invoke sec_7805 to provide relief from retroactive effect first the taxpayer must have closed a transaction in reliance on prior service practice for example based on regulations in effect at the time of the closing but the transaction is now subject_to different service practice for example as a result of a new regulation second failure to grant relief would cause inequitable results for the taxpayer taxpayer has not shown that either element - detrimental reliance on prior service practice and consequent inequitable results - is present at all relevant times the grouping deadlines and the service’s administration thereof have remained unchanged thus there was no detrimental reliance by taxpayer of the sort contemplated by sec_7805 nor has taxpayer demonstrated that it has suffered any inequitable results by being denied the ability to change its groupings after the time permitted by the grouping deadlines taxpayer knew or should have known that it would not be permitted to change its groupings after a certain point in time by requesting relief under sec_7805 where such relief is unjustified and inappropriate taxpayer is in essence attempting to avoid the service’s determinations set forth in tam under the guise of an equitable remedy this is not the purpose that sec_7805 is intended to serve sec_7805 addresses situations where the service’s valid change in position could adversely and unfairly impact a taxpayer that properly relied on an earlier service position not situations where a taxpayer disagrees with the service’s unchanged position the service does not have authority to grant relief under sec_7805 for conclusion sec_1 and in tam in making this determination we note the irony that if we instead were to grant the relief requested by taxpayer that determination would discriminate against all other taxpayers because it would disregard the grouping deadlines for taxpayer while the other taxpayers remain subject_to the grouping deadlines tam-114601-07 this case is straightforward our interpretation of the grouping deadlines is adverse to taxpayer’s position and taxpayer would like a different result sec_7805 is not properly applied just because a taxpayer disagrees with the service’s position sec_7805 applies only in rare and unusual circumstances there is nothing rare or unusual about this case the service and treasury_department issued deadlines for grouping elections taxpayer originally elected a set of opp groupings in a timely manner in compliance with those deadlines and taxpayer later attempted to elect a different set of groupings after the grouping deadlines had passed these circumstances do not merit prospective application of tam because issue is not resolved in taxpayer’s favor issue is moot and we do not address it other than to emphasize that the service cannot accept untimely grouping redeterminations with respect to taxable_year sec_1 and caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
